In re Smith, Bernard; — Defendant; applying for supervisory and/or remedial writs, Parish of Orleans, Criminal District Court, Div. C, Nos. 408-330; to the Court of Appeal, Fourth Circuit, No. 99-K-3141.
Granted. The testimony of the alibi witnesses identified by the defendant on December 10 is to be allowed. However, the court is directed to grant a continuance of the trial or a recess during the trial, if the state so requests, in order to permit the state to investigate and interview the proposed witnesses.
JOHNSON, J., not on panel.